Citation Nr: 0723798	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from May 1976 to February 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX in October 2003 and January 
2004.

Service connection is also in effect for plantar fasciitis, 
right foot, previously characterized as fibromatosis, rated 
as 10 percent disabling; and bursitis of the right elbow, 
sinusitis with allergic rhinitis, urethral condyloma, and 
pseudofolliculitis barbae and tinea cruris with benign 
nodule, each rated as noncompensably disabling.  

The RO initially addressed another issue as part of the 
appeal in a SSOC, namely entitlement to an increased 
evaluation for hypertension currently evaluated as 10 percent 
disabling, having been raised from 0 percent.  Since this is 
not the maximum assignable, the issue would otherwise have 
remained on appeal.  However, in his subsequent VA Form 9, 
his Substantive Appeal, dated in August 2004, the veteran 
specifically limited his current appeal to the two issues 
identified on the front page of this decision.  

During the course of the current appeal, the rating was 
increased by the RO in the case of the veteran's back 
disability, and service connection granted for GERD with a 10 
percent rating assigned, after which, the veteran then added 
the latter question to his current appeal.  The rating 
assigned was not at the maximum available, so the back issue 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2006, the Board remanded the case for development of 
the evidence.  That has been accomplished, an SSOC was 
issued, and the case has been returned to the Board for 
further appellate review on the evidence now of record.



FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than moderate limitation of motion and no major sensory 
changes or bowel or bladder dysfunction; pain, sometimes 
significant but generally controlled with Vicodin, and flare-
ups that render him bedridden for less than a month a year.  

2.  The veteran's GERD is manifested by generally continuous 
moderate symptoms with ongoing abdominal pain, chest pains 
after eating, dyspepsia, demonstrated reflux (both esophageal 
and pharyngeal) and vomiting several times a week; he has 
taken various medications; he has no frank ulcer but H. 
pylori remains positive and there are demonstrated multiple 
duodenal diverticula; he has stable weight without shoulder 
or arm pain, and no anemia or dysphagia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back disability are not met.   38 U.S.C.A. §§ 1155, 
5107 ; 38 C.F.R. §§ 3.321, 4.7, Code 5292 (2006).

2.  The criteria for an evaluation of 20 percent and no more 
for gastroesophageal reflux disease (GERD) are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.112, 
4.113, 4.114, Code § 7399-7346, 7304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duty to Notify and Assist and General Criteria

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claims in October 2002.  The RO 
provided pre-adjudication VCAA notice by letters, dated in 
January and July 2003.  The RO also solicited a number of 
private and VA treatment records as specifically designated 
by the veteran.  The veteran was notified of what was of 
record and what additional evidence was needed to 
substantiate the claims.  

A rating action by the VARO in October 2003 granted an 
increased rating for his back and denied service connection 
for a disorder then claimed as peptic ulcer.  A comprehensive 
SOC was issued simultaneously therewith.  Another rating 
action in January 2004 granted service connection for a 
disorder identified as GERD (formerly peptic ulcer) and 
assigned a 10 percent rating from October 2002, the date of 
his claim.  A comprehensive SOC was also issued therewith.  
His NOD in March 2004 was with regard to the ratings assigned 
for both his back and GERD.  A letter from the VARO was sent 
to him in March 2004 which discussed his options.

An SSOC was issued in July 2004, and a letter sent to him at 
that time.  Throughout, he was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit more evidence, to include any in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.  His Substantive Appeal was filed in August 2004. 

Since then, extensive clinical records were obtained; the 
case was remanded for additional development, the VARO 
scheduled VA examinations which were undertaken, and more 
records were obtained.  Any absence of information was 
harmless error, and to whatever extent the recent decision of 
the Court in Dingess v. Nicholson, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
one increased rating claim was perhaps in part not 
technically furnished prior to the initial adjudication, any 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence including as part of the Board's 
remand after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He has 
indicated that he had no other information or evidence to 
give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


I.  Back Disability
Special Criteria, Factual Background and Analysis

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling;  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling;  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling;  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003). The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent evaluation 
is merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In his communication of August 2003, the veteran reported 
that the pain in his back had become much worse and is now 
constant; that he is precluded from lifting anything heavy 
and that he is required to spend much of his time laying on 
the floor with his legs elevated.  At his office, he asserts 
that he is called "low rider" because he has to keep his 
chair so low that he can keep his back as straight as 
possible.

Private physicians and VA clinical records for care prior to 
the 2003 VA examination should various summary findings and 
diagnoses to have included muscle spasm, low back pain, and 
multiple instances of back pain. 

A report of a VA examination in August 2003 noted that the 
veteran had a history of back problems since moving furniture 
in the mid-1970's.  Now his pain was mostly in the upper back 
region.  He had some improvement with Motrin and occasionally 
used Vicodin.  Sometimes his back would flare-up without 
warning and he would have pain throughout the thoracic and 
lumbar region.  He would then lie on the floor for rest and 
props his legs up.  These episodes would last 1-2 days and 
occurred about once a month.  The veteran said that he was 
employed by the Sheriff's Department as a jail guard.  Often 
he said he would work all day with back pain since he was 
discouraged from taking time off due to his back.  There was 
no loss of bowel or bladder control.

On examination, he had pain in the thoracic spine area.  He 
also had slight tenderness to palpation at L-3 and above.  
There was no tenderness in the lower lumbar spine.  Range of 
motion of the thoracolumbar spine was flexion to 60 degrees, 
extension to 0 degrees, and lateral left and right bending to 
15 degrees.  Straight leg raising, seated, was negative to 90 
degrees.  Reflexes were normal but there was some hold/break 
weakness in the right anterior tibialis, inverter and everter 
muscles of the ankles.  The examiner concluded that the 
veteran had no lumbar strain or low back pain and no signs or 
symptoms of root or spinal cord irritation..

Subsequent VA outpatient clinical records show complaints of 
back pain in February 2004 after he had been raking leaves in 
the yard the prior weekend.  The pain was on the left side 
only.  He had been taking 800 mg. Ibuprophen without relief.  
The examiner diagnosed muscle strain and prescribed heat, 
Cyclobenzprine and Naprosyn.

In June 2004, he continued to have upper back pain with 
muscle spasm.  He had had physical therapy in the past for 
the back.  He said that he had remissions and exacerbations, 
and he needed medication renewals for the back exacerbations.  
In the Fall of 2004, he had some complaints of back pain for 
which he was taking Motrin and Soma.  He had done some 
standing and walking in his job which made it worse. His 
primary complaints during that time were relating to his neck 
and cervical X-rays, unchanged from 1998, which showed 
straightening of the cervical curve and evidence of cervical 
muscle spasms.

Pursuant to the Board's remand, additional VA clinical 
records were obtained and are now in the file.

On several occasions in June 2006, he was noted to have 
chronic low back pain for which he took Lortab which made it 
tolerable.  He had no numbness or weakness.  He was able to 
move easily up and down from the chair with little 
difficulty, and did not grimace or tear up on movement.  He 
had no associated bowel or bladder problems, or weakness or 
paresthesia.  Pain was made worse with movement or prolonged 
sitting.  There was noted decrease in flexion ability due to 
pain.  He said the pain had increased and had been 10/10 in 
the past 2 weeks.

On VA examination in September 2006, he veteran confirmed his 
recorded back history.  He said that the back pain is now 
constant and ranges from 4/10 and with activity, it could go 
to 9 or 10/10.  He was currently working a desk job with the 
Sheriff's Department.  There was no urinary incontinence.  It 
was noted that an MRI of the lumbar spine in July 2006 had 
shown disk protrusion of L-4/L-5 with fragment indentation at 
the right anterior spinal canal with foraminal compression on 
the right at L-5 and possibly at L-4.  He was taking 1-3, 5 
mg. Vicodin tablets a day for the pain.  He said he had been 
incapacitated on 5 occasions in the last year. On the last 
occasion, it had been for 6 days; on the other occasions, it 
was approximately 3 days for a total of 21 days over the 
prior year.

On examination, deep tendon reflexes were absent at the knees 
and ankles, bilaterally.  Sensation to pinprick was normal.  
Straight leg raising was positive at 70 degrees on the right 
and ended at 75; it was positive on the left at 75 degrees 
and ended at 80.   He could extend the back 30 degrees, flex 
to 80 degrees, laterally move to the left and right to 30 
degrees, and rotary move to the left and right to 30 degrees.  
There was an increase in lumbar motor tone on the right.  
Gait was normal.  He could walk on his heels and toes.  
Rectal examination was normal.

The diagnosis was degenerative disc disease of the lumbar 
spine with associated disc protrusion at L-4/L-5 with back 
pain, bilateral leg radiation and moderate disability with 
progression.  The low back showed painful motion but no 
weakness or excess fatigability or incoordination.  He now 
had continuous pain in the back which occasionally radiated 
into the legs.  He took Vicodin for the pain.  During flare-
ups he would become immobilized, bedridden and could not get 
up.  On the last occasion 3 months before, he was bedridden 
for 6 days.  He had no bowel or bladder problems as a result 
of his back.  He was noted to have slight erectile 
dysfunction.  His gait was not unsteady.   He could take care 
of everyday activities and could drive, but driving for an 
hour, he would develop back pain.  Inspection of the spine 
showed slight dorsal kyphosis.  The neck was angulated 
anteriorly about 5 degrees.  There was no scoliosis. 

In assessing the veteran's current low back disability, it 
must be noted that his rating has already been increased 
during the course of the current appeal which was intended to 
more adequately compensate him for the current and somewhat 
more incapacitating symptoms he has been experiencing.  The 
aggregate evidence in the file appears to adequately and 
amply reflect his current symptoms, both during regular 
periods of time and during those times when he is having a 
flare-up. The essence of the current data would seem to show 
that he indeed has flare-ups during which time he is 
virtually bedridden, but in a stated year (2006) when 
symptoms perhaps were at their worst, he did not have such 
significant incapacitation of more than four weeks (in fact, 
21 days).  He has limitation of motion of no more than a 
moderate degree.  And while he has pain, sometimes of a 
significant degree, and a diagnosis based on history of 
radiation, his actual sensory findings are within relative 
normalcy; he had no incoordination or excess fatigability; 
and there is neither bowel nor bladder impairment.  Even 
though the veteran has described having periods of 
"incapacitation," that is, times when the back disorder has 
required him to be bedridden, there is no indication in the 
record that he has ever been prescribed bed rest by a 
physician, as would be required to justify evaluating the 
veteran based on incapacitating episodes.  Moreover, as noted 
above, any neurologic manifestations are to be rated 
separately from any orthopedic manifestation.  However, the 
evidence of record does not demonstrate that the veteran has 
been found to have any distinct, separately ratable 
neurologic manifestations related to his service-connected 
back disability.

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the veteran's low back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, but, because the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal must be denied.  
Should his symptoms become worse in the future, he is free to 
submit evidence in that regard to reopen his claim at that 
time.

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his low back.  And, while he is currently 
in a desk job with the Sheriff's Department, actual clinical 
findings and medical expert opinion give no indication of 
such an unusual disability picture that application of 
regular schedular standards is impractical.  In this specific 
instance, the Board finds that the criteria for submission 
for consideration an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.


II. GERD
Special Criteria, Factual Background an Analysis

The veteran's GERD may be rated by analogy as 10 percent 
disabling under 38 C.F.R. § 4.114, DC 7305.  Under that code, 
a 10 percent evaluation is granted for a mild ulcer with 
recurring symptoms once or twice a year.  A 20 percent 
evaluation is granted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is granted 
for moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. § 
4.114, DC 7305 (2006).

While numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post- 
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, 
ulcerative colitis, intestinal distomiasis, diverticulitis, 
resection of the small or large intestine, chronic liver 
disease, pancreatitis, and vagotomy, may result in symptoms 
similar to those presented in cases of GERD, the symptom set 
of these conditions may most closely match the symptom set of 
GERD with a hiatal hernia.  Certainly, in general, anatomical 
localization and functions affected closely associate GERD 
with similar signs of a hiatal hernia.  See variously 38 
C.F.R. § 4.114, Diagnostic Codes 7203-7354 (2006).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain). 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2006). 

The rating schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2006).

Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. § 
4.113 (2006).  Thus, even if the other gastrointestinal 
disorders are related to the service-connected peritoneum 
adhesion, only a single evaluation is permitted. 38 C.F.R. § 
4.113.

It can also be evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, as comparable to hiatal hernia.  With symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, 60 percent is 
warranted.  With persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, 30 percent is warranted.  
With two or more of the symptoms for the 30 percent 
evaluation of less severity, 10 percent is warranted.  See 38 
C.F.R. § 4.114, Diagnostic Code 7346.

The veteran's service-connected GERD may be also evaluated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7399-7304.  The disability is rated 
under a combined diagnostic code which refers to an unlisted 
condition (7399) and gastric ulcer (7304). 38 C.F.R. § 4.27.  

Under 7304, a 10 percent evaluation is assigned for mild 
disability with recurring symptoms once or twice a year.  A 
20 percent evaluation is assigned for moderate disability 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 
7304.

The regulatory rating schedule provides a 60 percent 
disability rating for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or 
eroded areas; a 30 percent disability rating for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms; and a 10 percent disability rating for chronic 
gastritis with small nodular lesions, and symptoms. Atrophic 
gastritis which is a complication of another disease is to be 
rated according to the underlying condition. 38 C.F.R. § 
4.114, Diagnostic Code 7307.

Postgastrectomy syndromes may be rated as a 60 percent 
disability rating for severe symptoms where the pain is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. A 40 percent disability rating 
is assigned for moderately severe symptoms with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 20 percent 
disability rating is assigned for moderate symptoms 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations. 38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7305.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. § 
4.113 contain the explanation that diseases of the digestive 
system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.

Generally, it is inappropriate to utilize a rating by analogy 
when the particular disorder is specifically provided for in 
a Diagnostic Code.  As in this case, where the rating of 
gastritis is specifically provided for in Diagnostic Code 
7307. Diagnostic Code 7307, however, provides for rating 
gastritis which is identified by gastroscope, involving an 
invasive testing procedure.  Because the veteran has not 
undergone such a procedure during the time frame that his 
increased disability rating claim has been pending, and 
because of the common disability picture inherent in 
digestive system diseases, the RO utilized other rating 
criteria by analogy, to more accurately reflect the 
information available for rating.

With regard to his GERD, the veteran argued from the start of 
his claim that he has been found to have an ulcer and that at 
times, when on a road trip, all he can do is simply "ball 
up".  He reported that he takes numerous medications.  

On VA examination in December 2003, it was noted that he had 
a history of dyspepsia but no confirmed ulcer had apparently 
been identified.  However, it was noted that of record was a 
report with a statement signed by an officer reflecting a 
diagnosis of peptic ulcer in 1978.  On several occasions, a 
diagnosis of helicobacter pylori had been confirmed as well.  
Other diagnoses included esophagitis, dyspepsia, stomach 
cramps, and epigastric pain.  He had been given Zantac.  The 
examiner felt that throughout, the appropriate diagnosis had 
been GERD.  Evaluative procedures confirmed GERD as well as 
multiple duodenal diverticula.

VA clinical records for care prior to and subsequent to the 
2003 VA examinations showed various summary findings and 
diagnoses to have included diverticulosis, "peptic ulcer 
disease", and generalized gastrointestinal discomfort.  On 
numerous occasions, a notation was made of helicobacter (H.) 
pylori.  

On a comprehensive VA gastrointestinal examination in 
December 2003, it was historically noted that in service, 
while he had been thought to have an ulcer, this was not 
confirmed although H. Pylori was also noted to have been 
historically identified.  He had also been diagnosed in 
service with dyspepsia and upper gastrointestinal distress 
which abated with Mylanta.  On separation he was taking 
Zantac for his gastrointestinal complaints.  The examiner 
felt that the in-service complaints were reflective of 
dyspepsia, and that these were the same as at present; and 
that the correct diagnosis was GERD with reflux esophagitis 
and reflux pharyngitis, recurrent.  H. Pylori testing was 
positive.  An upper gastrointestinal series (UGI) showed no 
evidence of ulcer but delayed images through the esophagus 
showed GERD and multiple duodenal divertucula.

Subsequent VA outpatient clinical records show periodic 
complaints of some gastrointestinal distress but no signs of 
gastrointestinal bleeding or other symptoms.

A clinical report in October 2003 showed that he had had two 
days of right upper quadrant pain with anorexia, worse on 
walking and initially wore when laying on his side.  There 
had been some initial nausea when smelling food but no 
vomiting.  

A private treatment report from November 2003 showed that he 
had been seen with complaints of stomach pain in the 
epigastric area for which he had been taking medications.  He 
declined treatment saying he would go to VA because they were 
more familiar with his situation.

On VA examination in September 2006, the veteran gave a 
history of having had heartburn, gas and indigestion in the 
mid-1970's for which he initially took Mylanta, Zantac and 
then Pepcid.  Ten years before, his symptoms had gotten worse 
and he had been given Omeprazole, once a day.  He now had 
chest pains once a week after eating.  He would awaken 2-3 
times a week with burning in the base of his throat causing 
choking. He had had no bleeding and bowel habits were normal.  
He weighed 220 pounds which was not changed.  

It was reported that a barium enema had been normal.  It was 
noted that the UGI in 2003 had shown diverticula but no ulcer 
or obstruction.  Ultrasound of the abdomen in December 2003 
had shown fatty liver.  In 2004, he had been found to be 
positive for H. Pylori but did not recall the treatment at 
that time.  Currently he had no problems swallowing, but had 
substernal chest pain once a week, and had reflux symptoms 
with associated vomiting twice a week.  He was still taking 
Omeprazole, 20 mg. a day.  His hematocrit in June 2006 had 
been 45.  He now had an additional diagnosis of diabetes 
mellitus, Type II, which had not been treated, and 
secondarily that of hypercholesterolemia.

The examiner concluded that he had GERD with moderate 
symptoms on medications but not controlled.  He did not have 
a peptic ulcer or hiatal hernia but did have esophageal 
reflux.  His weight was stable at 220 and he had no dysphagia 
and was not anemic.  X-rays had shown multiple duodenal 
diverticula.  He had been found positive for H. pylori but 
treatment had been of no seeming benefit.  The examiner 
opined that the esophageal reflux would not have caused him 
to have arm or shoulder pain.  But although he had not had a 
prior endoscopy, his symptoms suggested obstruction. 

In assessing the veteran's service-connected digestive 
impairment, it is noted that as is the case of many 
gastrointestinal disabilities, the symptoms of one overlap 
another; and there may be many legitimate inconsistencies in 
the manifestations of a given disability versus another at 
any given time.  In fact, this peculiar idiosyncrasy of the 
overall spectrum of digestive disabilities is one of the few 
so characterized in the directives within the pertinent 
actual regulations, as cited above.  

The other side of that issue is that since there may be 
built-in discrepancies as to what is or is not present for a 
given diagnosed entity, the rating assessment must be done in 
each case with particularly careful attention to the 
variables in specific clinical file entries, with a 
concomitant weighing of the relative disabling factors of 
each so as to properly resolve all reasonable questions.

From the outset, some things need to be clarified in the 
veteran's case.  The Board recognizes that he has long 
manifested signs of positive H. pylori, which often reflects 
an active ulcer, but in his case, apparently does not.  His 
service records noted historically, he has undoubtedly been 
told, and it is understandable that he was convinced, that he 
did have an ulcer in service, but this had not been confirmed 
by available specialized testing reports.  And 
notwithstanding the current ongoing presence of H. pylori 
positivity, demonstrating an element of unhealed pathology of 
some sort, there is still no sign on specialized testing of 
an ulcer.

That said, it must be noted that specialized testing does 
show the presence of multiple duodenal diverticula, and a 
clear-cut demonstration of both gastric and esophageal 
reflux.  This, however, is without associated shoulder or arm 
pain or problems swallowing, although he has vomiting twice 
or so a week and substernal chest pain on eating.  He has 
ongoing abdominal pain and cramping, but his weight is 
stable, and there is no dysphagia.  Given the aggregate 
clinical evidence of record, the Board finds that more often 
then not, he experiences what must be considered generally 
moderate symptoms under Code 7304.  

In considering alternative criteria, and acknowledging the 
common disability picture inherent in digestive system 
diseases, the Board notes that the veteran has no 
demonstrated anemia, sustained blood loss or compromised 
nutritional status.  And while there is some vomiting and 
reflux, and he requires potent medication on a routine basis, 
he does not exhibit such overall impairment of health or more 
than continuous moderate manifestations as to warrant 
assignment of a rating in excess of 20 percent under other 
Codes.

The Board concludes that the preponderance of the evidence is 
in favor of a disability evaluation of 20 percent but no more 
for the veteran's GERD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.   

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his GERD.  

And clinical findings and medical expert opinion give no 
indication of such an unusual disability picture that 
application of regular schedular standards is impractical.  
In this specific instance, the Board finds that the criteria 
for submission for consideration an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back disability is denied.  .

Entitlement to an evaluation of 20 percent and no more for 
gastroesophageal reflux disease (GERD) is granted subject to 
the regulatory criteria relating to the payment of monetary 
awards.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


